DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a quick coupling mechanism for receiving a socket head, in claims 10 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites the limitation, "the tooling arm" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmonds (5511452).

In reference to claim 1, Edmonds discloses a crank tool comprising: a first handle (12) arranged on a first axis (CL), a second handle (15) arranged on a second axis (i.e. longitudinal axis of 15) different from the first axis; an extension portion (at 14 or at the lower portion extending between 12 and 15) extending between the first handle and the second handle (Figure 1); and a tooling end (16a) arranged on a third axis (not labeled but separated from the first axis by distance A), the third axis different from the first and 

In reference to claim 2, Edmonds discloses that the tooling end (16a) is arranged on a tooling arm (at 16, Figure 1). .

In reference to claims 4 and 5, Edmonds discloses that the extension portion is a first extension portion (i.e. lower portion extending between 12 and 15), and the crank tool further comprises a second extension portion (i.e. upper portion extending between 15 and 16) extending between the second handle (15) and the tooling arm (16a, Figure 1). 

In reference to claim 7, Edmonds discloses that the tooling end comprises a socket head (20, Figure 1). 

In reference to claim 8, Edmonds discloses that the socket head is readily removable (see Figure 1). 

In reference to claim 10, Edmonds discloses that the tooling end comprises a quick coupling mechanism (formed as the connection between 16a and socket 20) for receiving a socket head (Figure 1). 



Claims 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd (1673761).

In reference to claim 13, Dowd discloses a tool system capable of operating trailer trap doors, the system comprising: a hand-operated handle comprising: a first handle (11) arranged on a first axis (see figure below); a second handle (see figure below) arranged on a second axis (see figure below); and a tooling end (at 12 or see figure below for second interpretation of the tooling end) arranged on a third axis  (see figure below) and configured to receive a socket head (17); and a plurality of socket heads (17), each socket head having a recess (within 17, Figure 2) sized and shaped to engage an attachment mechanism (i.e. nut, Page 1, Lines 44-46).

[AltContent: textbox (Tooling end/arm)][AltContent: ][AltContent: textbox (Third axis)][AltContent: arrow][AltContent: textbox (First axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second axis)][AltContent: textbox (Second handle)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale




In reference to claim 15, Dowd discloses that the attachment mechanism is a bolt, nut, or screw (see Page 1, Lines 44-46).

In reference to claim 16, Dowd discloses that the tooling end comprises a quick coupling mechanism (18 and/or 19) for receiving a socket head (17, Figure 1). 

In reference to claim 18, Dowd discloses that the hand-operated handle additionally comprises a first extension portion (see figure below ) extending between the first handle and the second handle and a second extension portion (see figure below) extending between the second handle and the tooling arm (see figure below). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First extension portion)][AltContent: textbox (Second extension portion)]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (5511452).

In reference to claim 3, Edmonds discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the tooling arm has a length of between approximately 20 inches and approximately 30 inches. However, the applicant fails to provide any criticality in having particular range of lengths being between approximately 20 inches and approximately 30 inches or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the tooling arm with any length including being between approximately 20 inches and approximately 30 inches depending on the particular needs of the user. For example, by providing the tooling arm with such a length (i.e. between approximately 20 inches and approximately 30 inches), one could more effectively and more easily reach into hard to reach areas as needed by a user during normal operation. 
In re Aller, 105 USPQ, 233. In this situation, one could the first extension portion and the second extension portion from any length including being between approximately 12 inches and approximately 24 inches and between approximately 6 inches and approximately 12 inches, depending on the particular needs of the user. For example, by providing the first extension portion with such a length (i.e. between approximately12 inches and approximately 24 inches), and the second extension portion with such a length (i.e. between approximately 6 inches and approximately 12 inches), one could more effectively and more easily reach into hard to reach areas as needed by a user during normal operation. 

In reference to claim 9, Edmonds discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the socket head comprises an In re Aller, 105 USPQ, 233. In this situation, one could the socket head with any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter or width (i.e. at least approximately two inches), one could more effectively and more easily turn or rotate nuts (or other attachment mechanisms) of different sizes. 

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (5511452) in view of Timewell (4334445) or Svensen (3882753). 

In reference to claim 11, Edmonds discloses the claimed invention as previously mentioned above, but lacks, the tooling end comprising a pivotable joint. However, Timewell teaches that it is old and well known in the art at the time the invention was made to provide a tooling end (15) with a pivotable joint (17, see Figures 1-5) or a tooling end (formed as the end extending between 41 and 53 in Figure 6) with a pivotable joint (41, see Figures 6-8) or a tooling end (formed as the end extending within 61 in Figure 9) with a pivotable joint (69, see Figures 9-10). In addition, Svensen . 

Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (5511452) in view of Perkins, Jr. (6848872).  

In reference to claim 12, Edmonds discloses the claimed invention as previously mentioned above, but lacks, the third axis is arranged between and equidistant from the first and second axes. However, Perkins, Jr. teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (10, similar to the offset handle of Edmonds) with a third axis (i.e. longitudinal axis of 20) arranged between and equidistant (see Figure 1) from a first axis (i.e. longitudinal axis of 23) and a second axis (i.e. longitudinal axis of 25) (Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third axis, of Edmonds, with the known technique of providing a third axis equidistant from first and second axes, as taught by Perkins, Jr., and the results .   

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (5511452) in view of Thoman (8474353).  

In reference to claim 13, Edmonds discloses a tool system capable of operating trailer trap doors, the system comprising: a hand-operated handle comprising: a first handle (12) arranged on a first axis (i.e. longitudinal axis of 12); a second handle (15) arranged on a second axis (i.e. longitudinal axis of 15); and a tooling end (16a) arranged on a third axis (not labeled but separated from the first axis by distance A or formed as the longitudinal axis of 16a) and configured to receive a socket head (20), but lacks, a plurality of socket heads, each socket head having a recess sized and shaped to engage an attachment mechanism. However, Thoman teaches that it is old and well known in the art at the time the invention was made to provide an offset handle with a plurality of interchangeable socket heads (STL and STM, Figure 51), each socket head having a recess sized and shaped to engage an attachment mechanism (Column 10, Lines 27-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Edmonds, with the known technique of providing the plurality of interchangeable socket heads, as taught by Thoman, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be used to rotate various types or sizes of objects (i.e. nuts) more easily and quickly. 


In reference to claim 15, Edmonds discloses that the attachment mechanism is a bolt, nut, or screw (see Column 1, Lines 32-33).

In reference to claim 16, Edmonds discloses that the tooling end comprises a quick coupling mechanism (see middle outer portion of 16a) for receiving a socket head (20, Figure 1). In addition, Thoman also teaches of providing a quick coupling mechanism (at 103, Figure 1b) for receiving a socket head (STL or STM, see Column 28, Lines 31-34). 

In reference to claim 17, Edmonds discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having particular range of the outer diameter or width being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the socket head with any 

In reference to claim 18, Edmonds discloses that the hand-operated handle additionally comprises a first extension portion (i.e. lower portion extending between 12 and 15) extending between the first handle and the second handle and a second extension portion (i.e. upper portion extending between 15 and 16) extending between the second handle and the tooling arm (Figure 1). 

In reference to claim 20, Edmonds clearly shows that the first, second, and third axes are parallel (Figure 1). 

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (5511452) in view of Thoman (8474353) and Perkins, Jr. (6848872).  

In reference to claim 19, Edmonds discloses the claimed invention as previously mentioned above, but lacks, the third axis is arranged between and equidistant from the first and second axes. However, Perkins, Jr. teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (10, similar to the offset handle of Edmonds) with a third axis (i.e. longitudinal axis of 20) arranged .   

Claims 1-7, 9-12 and 19 also rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Perkins, Jr. (6848872).  

In reference to claims 1 and 20, Dowd discloses a crank tool comprising: a first handle (11) arranged on a first axis (see figure below), a second handle (see figure below) arranged on a second axis (see figure below) different from the first axis; an extension portion (see figure below) extending between the first handle and the second handle (Figure 1); and a tooling end (12) arranged on a third axis (see figure below) and wherein the first and second axes are parallel, but lacks, providing the third axis different from the first and second axes and wherein the first, second, and third axes are parallel. However, Perkins, Jr. teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (10, similar to the offset handle of Dowd) with a third axis (i.e. longitudinal axis of 20) arranged between and equidistant (see Figure 1) from a first axis (i.e. longitudinal axis of 23) and a second axis (i.e. longitudinal axis of 25) and wherein the first, second, and third axes are parallel 

[AltContent: textbox (Second extension portion)][AltContent: arrow][AltContent: textbox (Extension portion/first extension portion)][AltContent: textbox (Tooling arm)][AltContent: arrow][AltContent: ][AltContent: textbox (Third axis)][AltContent: arrow][AltContent: textbox (First axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second axis)][AltContent: textbox (Second handle)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale



In reference to claim 2, Dowd discloses that the tooling end (12) is arranged on a tooling arm (see figure above). 

In reference to claim 3, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the tooling arm has a length of In re Aller, 105 USPQ, 233. In this situation, one could the tooling arm with any length including being between approximately 20 inches and approximately 30 inches depending on the particular needs of the user. For example, by providing the tooling arm with such a length (i.e. between approximately 20 inches and approximately 30 inches), one could more effectively and more easily reach into hard to reach areas as needed by a user during normal operation. 

In reference to claims 4 and 5, Dowd discloses that the extension portion is a first extension portion (see figure above), and the crank tool further comprises a second extension portion (see figure above) extending between the second handle and the tooling arm (see figure above). 

In reference to claim 6, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the first extension portion has a length of between approximately 12 inches and approximately 24 inches, and that the second extension portion has a length of between approximately 6 inches and approximately 12 inches. However, the applicant fails to provide any criticality in having particular length In re Aller, 105 USPQ, 233. In this situation, one could the first extension portion and the second extension portion from any length including being between approximately 12 inches and approximately 24 inches and between approximately 6 inches and approximately 12 inches, depending on the particular needs of the user. For example, by providing the first extension portion with such a length (i.e. between approximately 12 inches and approximately 24 inches), and the second extension portion with such a length (i.e. between approximately 6 inches and approximately 12 inches), one could more effectively and more easily reach into hard to reach areas as needed by a user during normal operation. 

In reference to claim 7, Dowd discloses that the tooling end comprises a socket head (17, Figure 1). 

In reference to claim 9, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having particular range of the outer diameter or width being at least approximately two inches or that this particular range (at least approximately two In re Aller, 105 USPQ, 233. In this situation, one could the socket head with any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter or width (i.e. at least approximately two inches), one could more effectively and more easily turn or rotate nuts (or other attachment mechanisms) of different sizes. 

In reference to claim 10, Dowd discloses that the tooling end comprises a quick coupling mechanism (19/27) for receiving a socket head (Figures 1 and 2). 

In reference to claim 11, Dowd discloses that the tooling end (12) comprises a pivotable joint (at 19, Figures 1 and 2). 

In reference to claims 12 and 19, Perkins, Jr. shows that the third axis (i.e. longitudinal axis of 20) is arranged between, and equidistant from, the first (i.e. longitudinal axis of 23) and second (i.e. longitudinal axis of 25) axes (Figure 1). 

Claim 8, is also rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Perkins, Jr. (6848872) and Thoman (8474353). 

In reference to claim 8, Dowd discloses the claimed invention as previously mentioned above, but lacks, showing that the socket head is readily removable. However, Thoman .

Claim 17, is also rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761).

In reference to claim 17, Dowd discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having particular range of the outer diameter or width being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the socket head with any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furst (1713527) also shows an offset crank handle having first and second extensions (A) attached to first (B) and second (C”) handles (Figure 1), and wherein a pivotal socket tool (H) is attached to the end of the extension (Figure 1).  Gould (1500069) also shows an offset crank handle having a first handle (1) extending along a first axis, a second handle (other 1) extending along a second axis and a tool arm (A) extending along a third axis (at A), wherein all three axes are parallel and the third axis is equidistant from the first and second axes (Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723